Citation Nr: 0523129	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-29 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a psychiatric disability, 
including PTSD.  The Board remanded the case in December 
2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have a psychiatric disorder during 
service.

3.  Current depression is not related to any disorder or 
events during service.

4.  The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

No current psychiatric disorder, to include PTSD, was 
incurred or aggravated in service, nor incurred as a result 
of events during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2003 and 
December 2004 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include the duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development to include 
conducting a VA examination.  Hence, the Board finds that VA 
has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claim

The veteran asserts that he has a psychiatric disability, to 
include PTSD, that is attributable to his World War II 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be presumed if a psychosis 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran does not have a diagnosis of PTSD.  VA 
psychologists who examined him in February 2003 and May 2005 
specifically concluded that he did not have symptoms that met 
the criteria for diagnosing PTSD.  The claims file does not 
contain information from any other mental professional 
diagnosing the veteran as having PTSD.  In the absence of a 
diagnosis of PTSD, service connection for PTSD must be 
denied.

With regard to other psychiatric disability, there is no 
evidence that the veteran sought or received mental health 
treatment during service or the year following service.

In April 1950, H. Finklestein, a private physician treating 
the veteran for skin disorders, noted that the appellant 
exhibited evidence of a neurosis.  In January 1951, Dr. 
Finkelstein noted ongoing skin problems, with an underlying 
factor of a psychoneurosis.  In February 1951, Dr. 
Finkelstein indicated that the veteran was "very 
introspective" and had "a tendency to exaggerate his 
complaints."

On VA mental health examination in February 2003, the veteran 
reported that he had served for about ten months during World 
War II as a flight engineer on supply planes that flew over 
the Himalayas.  He stated that the weather and other 
conditions were dangerous, and that many of the planes in his 
group were lost, and their crews killed.  The veteran stated 
that in recent years he had experienced nightmares about 
plane crashes about two or three times per week.  The 
examiner noted that the veteran did not report other symptoms 
associated with PTSD.  The veteran indicated that after 
service he had worked as an insurance salesman until 
retirement, and that he had had good relationships with work 
contacts and with his wife and grown children.  The examiner 
provided an impression of no psychiatric diagnosis.

In a May 2003 hearing at the RO, the veteran described the 
dangers of his flight service during World War II.  He stated 
that many in his unit, including people he knew, were killed 
in plane crashes.  He indicated that during service he had 
felt fearful of crashing while flying.  He reported that he 
currently had nightmares about plane crashes.  He reported 
that he had been short tempered since service.

Private outpatient treatment notes from July 2003 reflect 
that the veteran requested, and the physician prescribed, 
medication for anxiety to be used in case the veteran took a 
plane trip.

In September 2004, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
reported that he felt nervous, anxious, and short-tempered 
around people who are not veterans.  He stated that he had 
trouble sleeping.  He related that he had not sought mental 
health treatment.  He indicated that he had noticed feeling 
anxious particularly over the preceding two or three years.

On VA mental health examination in May 2005, the veteran 
again described that many planes and crews were lost flying 
supply missions such as the ones he flew.  He stated that he 
had experienced anxiety, irritability, and nightmares during 
service.  He reported that after service he had interacted 
favorably with others at work and in his family.  He related 
mild anxiety and irritability over the years, but the 
examiner noted that those symptoms did not appear to be 
related specifically to the veteran's military experiences.  
The appellant reported that he had not received mental health 
treatment, but had received medications to help with sleep.  
The examiner observed that the veteran's mood appeared 
depressed and somewhat anxious, but that there were no signs 
of thought disorder or psychosis.  The examiner's impression 
was that the veteran had mild depression that was not related 
to any event during service.

The evidence does not show that the veteran had a psychiatric 
disorder during service, nor any significant psychiatric 
disorder in the years immediately following service.  The VA 
examiner who found that the veteran presently had depression 
concluded that the current condition was not related to 
events during his service.  As such, the Board finds that the 
preponderance of the evidence is against finding a connection 
between any current psychiatric disorder and service.  
Therefore, service connection for a psychiatric disorder, in 
addition to service connection for PTSD, is denied.




ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


